Exhibit 10.1 Execution Version AMENDMENT NO. 2 AMENDMENT NO. 2, dated as of May 29, 2015 (this “ Amendment ”), to the CREDIT AGREEMENT, dated as of May 30, 2012, as amended by Amendment No. 1, dated as of May 31, 2013 (as the same may be further amended, restated, amended and restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”), among GENERAC ACQUISITION CORP., a Delaware corporation (“ Holdings ”), GENERAC POWER SYSTEMS, INC., a Wisconsin corporation (the “ Lead Borrower ”), the Domestic Subsidiaries of the Lead Borrower listed on the signature pages thereto, as borrowers (and together with the Lead Borrower, collectively, the “ Borrowers ”), the financial institutions party thereto from time to time as lenders (collectively, the “ Lenders ”), and BANK OF AMERICA, N.A., as administrative agent (in such capacity, together with its successors and assigns, the “ Administrative Agent ”) and the other agents named therein. W I T N E S S E T H: WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and have made certain loans and extensions for credit to the Borrowers; WHEREAS, the Lead Borrower has requested that certain provisions of the Credit Agreement be amended as set forth herein; WHEREAS, the Lenders are willing to agree to such amendments, in each case on the terms set forth herein; and WHEREAS, the Lenders that execute and deliver this Amendment in the capacity of a consenting Lender constitute all of the Lenders; NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter set forth, the parties hereto agree as follows: SECTION 1.
